COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GRACIE G. ALVARADO.
                           Appellant,

v.

TEXAS WORKFORCE COMMISSION
AND TEXAS WESTERN MUNICIPAL
GAS CORP.,

                            Appellees.

§

§

§

§

§

No. 08-03-00498-CV

Appeal from the

394th  Judicial District Court

of Culberson County, Texas

(TC#4360)

M E M O R A N D U M    O P I N I O N


	Pending before the Court is the Appellant's motion to dismiss this appeal with
prejudice pursuant to Tex. R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

		(1) On motion of appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . ; 

.               .               .

	The Appellant has complied with the requirements of Rule 42.1(a)(1).  The Appellant 
has requested that the Court dismiss the case with prejudice pursuant to Texas Rules of
Appellate Procedure Rule 43.2(f).  Texas Rules of Appellate Procedure 43.2(f) provides that
the appellate court may dismiss the appeal.  Tex. R. App. P. 43.2(f).  The Court has
considered this cause on the Appellant's motion and concludes the motion should be granted
and the appeal be dismissed.  We therefore dismiss the appeal.  
June 3, 2004
						______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.